ORDER
This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of GLENN L. CAVANAGH, who was admitted to the bar of this State in 2000, to be transferred to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics and respondent having agreed that respondent lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that GLENN L. CAVANAGH is hereby transferred to disability inactive status, effective immediately; and it is further
ORDERED that GLENN L. CAVANAGH is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that GLENN L. CAVANAGH comply will Rule 1:20-20 governing incapacitated attorneys.